Exhibit 13.1 Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of Title 18, United States Code), each of the undersigned officers of Cencosud S.A. (the “Company”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form20-F for the year ended December31, 2015 of the Company (the “Form 20-F”) fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934 and information contained in the Form20-F fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jaime Soler Name: Jaime Soler Title: Chief Executive Officer Date: April 14, 2016 /s/ Rodrigo Larrain Name: Rodrigo Larrain Title: Chief Financial Officer Date: April14, 2016
